Citation Nr: 0318955	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-23 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a prostate disability claimed to be 
a residual of a transurethral resection of the prostate 
performed in February 1997 at a Department of Veterans 
Affairs (VA) Medical Center. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
tibia fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1951 to November 
1951.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois, (hereinafter RO).  In September 
2000, a hearing was held before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
Board denied one issue on appeal that related to 
reimbursement of medical expenses, and remanded the other 
issue, entitlement to benefits under 38 U.S.C.A. § 1151, for 
development.  The development requested by the Board in its 
April 2001 remand has been accomplished, and this case is now 
ready for appellate review.  

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
residuals of a left tibia fracture requires additional 
development, and will be addressed in the remand that follows 
this decision.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The weight of the competent evidence is against a 
conclusion that the veteran suffered a prostate disability as 
the  result of VA treatment.   


CONCLUSION OF LAW

The veteran does not have a prostate disorder as the result 
of VA treatment.  38 U.S.C.A. § 1151 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in November 
1998, statement of the case dated in January 1999, 
supplemental statements of the case dated in June 1999, June 
2000, April 2003 and May 2003, and a May 2001 letter 
informing the veteran of the VCAA.  The Board concludes that 
the discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA and private clinical records and the opinion 
from a VA physician requested by the Board in its April 2001 
remand, has been obtained by the Board, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  The Board notes that the May 2001 letter 
notified the veteran of the provisions of the VCAA, and of 
the type of information, including medical or lay evidence, 
not previously provided to the Secretary necessary to 
substantiate the claim.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  See Zeugner-
Maynard v. Principi, No. 01-1738 (U.S. Vet. App. January 23, 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The applicable law with respect to § 1151 claims provided 
that a veteran was entitled to additional compensation if he 
or she was injured as a consequence of hospitalization or 
treatment, and such injury or aggravation resulted in 
additional disability.  38 U.S.C.A. 1151 (West 1991).  
Specifically, in pertinent part, 38 U.S.C.A. § 1151 provided 
that:

Where any veteran shall have 
suffered an injury, or an 
aggravation of an injury, as the 
result of hospitalization, medical 
or surgical treatment . . . and not 
the result of such veteran's own 
willful misconduct, and such injury 
or aggravation results in additional 
disability, disability or death 
compensation . . . shall be awarded 
in 
the same manner as if such 
disability, aggravation, or death 
were service-connected.
38 U.S.C.A. § 1151 (West 1991).

The regulation implementing that statute provided, in 
pertinent part:

(c) Cause.  In determining whether 
such additional disability resulted 
from a disease or injury or an 
aggravation of an existing disease 
or injury suffered as a result of 
hospitalization, medical or surgical 
treatment the following 
considerations will govern:

(1) It will be necessary to show 
that the additional disability is 
actually the result of such disease 
or injury or an aggravation of an 
existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation 
occurred will not suffice to make 
the additional disability 
compensable in the absence of proof 
that it resulted from disease or 
injury or an aggravation of an 
existing disease or injury suffered 
as the result of . . .  
hospitalization, medical or surgical 
treatment

(3) Compensation is not payable for 
the necessary consequences of 
medical or surgical treatment . . .  
properly administered with the 
express or implied consent of the 
veteran. . . "Necessary 
consequences" are those which are 
certain to result from, or were 
intended to result from, the . . . 
treatment administered.

38 C.F.R. § 3.358

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) and the Federal Court of 
Appeals, which had essentially found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection and that the elements of fault or negligence were 
not a valid part of the implementing regulation.  See Brown 
v. Gardner, 513 U.S. 115 (1994).  In light of the Supreme 
Court's decision, the VA amended 38 C.F.R. § 3.358(c), the 
regulation implementing 38 U.S.C.A. § 1151, to eliminate the 
requirement of fault.  Thus, where a causal connection 
existed and no willful misconduct was shown, and the 
additional disability did not fall into one of the listed 
exceptions, the additional disability would be compensated as 
if service connected.  Id.

In response to Gardner, the statutory authority for the 
regulation was subsequently once more amended effective in 
October 1997 to again require fault on the part of the VA.  
The Board notes that, because the veteran's claim was 
received prior to the enactment of this statute in July 1997, 
the legal criteria most favorable to the veteran will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the primary issue before the Board is whether, 
regardless of whether a negligence or "strict liability" 
standard is applied, the veteran developed the "additional 
disability" of a prostate disorder as a result of treatment 
rendered at a VA medical facility.  

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran underwent a transurethral 
resection of the prostate at a VA medical faculty in February 
1997.  The reports from this hospitalization do not reflect 
any complication from this surgery.  Nevertheless, the 
veteran contends that "repeated" return visits to the VA 
failed to resolve "continual bleeding," and that in 
"desperation" he went to the Illinois Masonic Hospital to 
resolve this problem.  Reports from this facility dated in 
April 1997 do reflect treatment for postoperative bleeding.  
The veteran was also at that time diagnosed with cancer of 
the prostate.  The physician who conducted this treatment 
submitted a statement in March 1999 referencing the payment 
for this treatment.  Also submitted by the veteran was a 
statement from a VA social worker dated in February 1999 
indicating that he had approached her prior to visiting the 
private medical facility in April 1997 to discuss the fact 
that the bleeding was not being addressed by the VA.  

As requested by the Board in its April 2001 remand, a VA 
examiner in August 2001 reviewed the above evidence, as well 
as the remaining clinical evidence contained in the claims 
file, and reached the following conclusions .  First, the VA 
physician noted that as review of the records from the 
February 1997 surgery indicated that his PSA was normal at 
the time of this surgery, "repeated biopsies were 
unwarranted at that time."  Second, he found the fact that 
an April 1997 biopsy showed prostate cancer was "not 
surprising, since 50% of men in this age group do have some 
cancer cells in their prostate, even though they are 
asymptomatic and have normal PSAs."  Thus, the examiner 
found it "very reasonable" to conclude that a biopsy taken 
in February 1997 could have been negative as well.  Finally, 
this physician concluded that it was his opinion that the 
delay in three months (from the February 1997 surgery to 
April 1997) "had no impact on either the severity of the 
cancer or its prognosis."   
 
Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that "[i]t is the duty of the [Board] 
as the factfinder to determine credibility of the testimony 
and other lay evidence."  Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992).  The only "positive" evidence of record 
specifically linking the veteran's prostate cancer to alleged 
improper VA treatment is represented by the veteran's written 
contentions and sworn testimony presented at the September 
2000 hearing.   Such lay assertions as to medical causation, 
however, are of minimal probative value when they are not 
supported by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The competent 
medical evidence that is of record, as demonstrated above by 
the "negative" August 2001 VA opinion, contradicts rather 
than supports the veteran's assertions.  Accordingly, the 
Board concludes that the weight of the "negative" evidence 
exceeds that of the positive, and the claim must accordingly 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for a prostate disability, claimed to be a 
residual of a transurethral resection of the prostate 
performed in February 1997 at a Department of Veterans 
Affairs (VA) Medical Center, is denied.   

REMAND

A rating decision in December 2002 declined to reopen a claim 
to service connection for residuals of a left tibia fracture.  
In his notice of disagreement, received by VA in April 2003, 
the veteran requested a "local hearing" with respect to 
that issue.  By letter in Mary 2003, the veteran waived a 
review of this claim by a Decision  Review Officer, requested 
a statement of the case and expressed a desire that the claim 
be reviewed by the Board.  A statement of the case was issued 
on May 30, 2003.  A VA Form 9 was submitted in June 2003, but 
it was blank except for the veteran's signature and date.  A 
handwritten note on the VA Form 9, presumably by RO 
personnel, indicates that because no box on the form 
regarding hearings was checked, the veteran did not wish a 
hearing.  However, the representative, in his Appellant's 
Brief dated July 15, 2003, notes the veteran's April 2003 
request for a hearing and states that the matter of whether 
the veteran wishes to have a "local hearing or BVA hearing 
appears unresolved, as the AOJ has not acted upon the 
request."  As such, this case is REMANDED for the following: 

1.  Contact the veteran to determine 
whether he wishes a hearing at the RO 
before RO personnel or a hearing before a 
traveling Veterans Law Judge of the Board 
of Veterans Appeals.  The RO is to 
schedule the veteran for any such hearing 
requested by him.  

2.  Thereafter, if the issue of whether 
new and material evidence has been 
presented to reopen a claim for service 
connection for residuals of a left tibia 
fracture remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
regional office.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

